Exhibit 10.1

MILLIPORE CORPORATION

2000 DEFERRED COMPENSATION PLAN

FOR SENIOR MANAGEMENT

Amended and Restated Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1.         INTRODUCTION

     

1.1.     Purpose of Plan

   1   

1.2.     Status of Plan

   1

ARTICLE 2.        DEFINITIONS

   1   

2.1.     “Account”

   1   

2.2.     “Bonus”

   1   

2.3.     “Code”

   1   

2.4.     “Company”

   1   

2.5.     “Compensation”

   1   

2.6.     “Disability”

   2   

2.7.     “Effective Date”

   2   

2.8.     “Elective Deferral”

   2   

2.9.     “Eligible Employee”

   2   

2.10.  “ERISA”

   2   

2.11.  “Investment Fund”

   2   

2.12.  “Participant”

   2   

2.13.  “Payment Date”

   2   

2.14.  “Plan”

   2   

2.15.  “Plan Administrator”

   2   

2.16.  “Plan Year”

   2   

2.17.  “Separation from Service”

   2   

2.18.  “Specified Employee”

   3   

2.19.  “Unforeseeable Emergency”

   3

ARTICLE 3.        PARTICIPATION

   3   

3.1.     Commencement of Participation

   3   

3.2.     Continued Participation

   3   

3.3.     Termination of Participation.

   3 ARTICLE 4.        ELECTIVE DEFERRALS    4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   

4.1.     Bonus Deferrals

   4   

4.2.     Compensation Deferrals

   5 ARTICLE 5.        ACCOUNTS    6   

5.1.     Accounts

   6   

5.2.     Investment Experience

   6   

5.3.     Payments

   6   

5.4.     Vesting

   6 ARTICLE 6.        PAYMENTS    6   

6.1.     Distribution Events

   6   

6.2.     Unforeseeable Emergency

   7   

6.3.     Beneficiary Designation

   7   

6.4.     Form of Payment

   7   

6.5.     Deferred Payments Upon Separation from Service

   8 ARTICLE 7.        ADMINISTRATION    8   

7.1.     Plan Administrator; Interpretation

   8   

7.2.     Claims Procedure

   8   

7.3.     Indemnification of Plan Administrator

   9 ARTICLE 8. AMENDMENT AND TERMINATION    9   

8.1.     Amendments; Termination

   9   

8.2.     Existing Rights

   9   

8.3.     Assignment

   9 ARTICLE 9.        MISCELLANEOUS    10   

9.1.     No Funding

   10   

9.2.     Nonassignability

   10   

9.3.     Receipt and Release

   10   

9.4.     Government Regulations

   10   

9.5.     Governing Law

   10   

9.6.     Headings and Subheadings

   10



--------------------------------------------------------------------------------

ARTICLE 1. INTRODUCTION

1.1. Purpose of Plan. The Company has adopted the Plan set forth herein to
provide a means by which certain designated employees may elect to defer
designated portions of their annual Bonuses and/or their annual Compensation.
The Plan is hereby amended and restated effective January 1, 2008. Benefits
under the Plan that commenced to be paid prior to January 1, 2008 shall be
governed by the terms of the Plan as in effect at the time payment commenced.

1.2. Status of Plan. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1), and 4021(b)(6) of
ERISA, and shall be interpreted and administered to the extent possible in a
manner consistent with that intent. The Plan is intended to comply with, and
shall be construed so as to provide for deferrals and benefits that are
consistent with the requirements of, Section 409A of the Internal Revenue Code
of 1986, as amended, (together with the Treasury Regulations and other
applicable guidance thereunder, “Section 409A”). The Plan Administrator may
authorize changes to time and form of payment elections but only to the extent
consistent with the transition rules, and during the transition relief period,
provided under Section 409A.

ARTICLE 2. DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1. “Account” means, for each Participant, the account (including any
sub-accounts) established for his or her benefit under the Plan, which shall
reflect the Elective Deferrals hereunder and the hypothetical investment
experience credited thereto under Section 5.2.

2.2. “Bonus” means, for each Participant, the amount of annual bonus for a Plan
Year that is paid after the end of the Plan Year under the Millipore Corporation
Management Incentive Plan.

2.3. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.

2.4. “Company” means Millipore Corporation and those affiliates of Millipore
Corporation set forth on Schedule A. Where several affiliated companies are
adopting the Plan, “Company” means each such affiliated company as to its own
employees, but for purposes of Article 8 shall mean only Millipore Corporation.

2.5. “Compensation” means gross compensation for the Plan Year including that
which is paid to the Eligible Employee for the Plan Year and that which would
have been paid to the Eligible Employee for the Plan Year but for a deferral
election made by the

 

1



--------------------------------------------------------------------------------

Eligible Employee under the Millipore Corporation Employees Participation and
Savings Plan or under any nonqualified deferred compensation plan of Millipore
Corporation, other than a Bonus. “Compensation” for the Plan Year in which an
individual first becomes eligible to participate in the Plan shall include only
those otherwise eligible amounts relating to services by the individual during
the portion of the Plan Year during which he or she was eligible to participate
in the Plan.

2.6. “Disability” means eligibility to receive long-term disability benefits
under the Company’s long-term disability plan.

2.7. “Effective Date” means September 1, 2000.

2.8. “Elective Deferral” means the portion of a Bonus which is deferred by a
Participant under Section 4.1 or portion of Compensation which is deferred by a
Participant under Section 4.2.

2.9. “Eligible Employee” means each individual selected by the Plan
Administrator for eligibility from among the group of highly compensated or
managerial employees of the Company.

2.10. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

2.11. “Investment Fund” means any investment fund, mutual fund or other
security, including, without limitation, the common stock of Millipore
Corporation, that the Plan Administrator selects, from time to time, to serve as
a hypothetical investment for Elective Deferrals under the Plan.

2.12. “Participant” means any individual who participates in the Plan in
accordance with Article 3.

2.13. “Payment Date” means the date a Participant’s Account is to be paid to the
Participant (or in the case of his death, the Participant’s designated
beneficiary) as elected in the Participant’s deferral election under Article 4
or as otherwise determined under Article 6.

2.14. “Plan” means the Millipore Corporation 2000 Deferred Compensation Plan for
Senior Management as set forth herein and all subsequent amendments hereto.

2.15. “Plan Administrator” means Millipore Corporation or the person, persons or
entity otherwise designated by Millipore Corporation to administer the Plan.

2.16. “Plan Year” means the calendar year.

2.17. “Separation from Service” means a Participant’s separation from service
(as that term is defined at Section 1.409A-1(h) of the Treasury Regulations)
from the Company and from all other corporations and trades or businesses, if
any, that would be treated

 

2



--------------------------------------------------------------------------------

as a single service recipient with the Company under Section 1.409A-1(h)(3) of
the Treasury Regulations. The Company may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for
purposes of determining whether a “separation from service” has occurred. Any
such written election shall be deemed part of the Plan.

2.18. “Specified Employee” means an individual determined by the Board of
Directors or its delegate to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A. The Company may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining specified employee status. Any such written election
shall be deemed part of the Plan.

2.19. “Unforeseeable Emergency” shall mean an unforeseeable emergency as defined
in Section 1.409A-3(f)(3) of the Treasury Regulations, including a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

ARTICLE 3. PARTICIPATION

3.1. Commencement of Participation. Any individual who is an Eligible Employee
on or after the Effective Date and who has elected to defer part of his or her
Bonus in accordance with Section 4.1 or to defer part of his or her annual
Compensation under Section 4.2 shall become a Participant on the date such
Elective Deferral election is made.

3.2. Continued Participation. Subject to Section 3.3, an individual who has
become a Participant in the Plan shall continue to be a Participant so long as
any amount remains credited to his or her Account.

3.3. Termination of Participation. The Plan Administrator may, prior to the
commencement of a Plan Year, terminate a Participant’s participation in the Plan
for such Plan Year and any future Plan Years for any reason, including but not
limited to the Plan Administrator’s determination that such termination is
necessary in order to maintain the Plan as a “plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1), and 4021(b)(6) of
ERISA. Amounts credited to a Participant’s Account shall be paid out to the
Participant in accordance with Article 6 following termination of participation
hereunder. A Participant’s deferral elections for a Plan Year shall be cancelled
as to future Elective Deferrals if the Participant receives a withdrawal owing
to an Unforeseeable Emergency under Section 6.2 below. A Participant may also
cancel his or her deferral elections as to future Elective Deferrals upon the
occurrence of any medically determinable physical or mental impairment resulting
in the Participant’s inability to perform the duties of his or her position or
any substantially similar position,

 

3



--------------------------------------------------------------------------------

where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months, provided such
cancellation is made by the later of (i) the end of the calendar year in which
such impairment occurs or (ii) the 15th day of the third month following the
date on which such impairment occurs. If a Participant’s deferral elections are
cancelled pursuant to this Section 3.3, any later deferral election by the
Participant will be subject to the timing requirements of Sections 4.1 and 4.2.

ARTICLE 4. ELECTIVE DEFERRALS

4.1. Bonus Deferrals.

(a) In general. An Eligible Employee may elect to defer hereunder a designated
portion (but not less than $5,000) of his or her Bonus to be earned with respect
to a Plan Year and payable during a succeeding Plan Year by filing an
irrevocable written election with the Plan Administrator not later than the
applicable election deadline set forth in Section 4.1(c) below; provided,
however, in the first Plan Year, such elections shall be filed with the Plan
Administrator by October 10, 2000. The deferred amount shall be credited to the
Participant’s Account as of the date such Bonus would otherwise have been paid
to the Participant.

(b) Nature of Election. Each election under this Section 4.1 for a Plan Year
shall be made on a form approved or prescribed by the Plan Administrator and
shall apply only to a Bonus paid in respect to services performed in the Plan
Year following the Plan Year in which the election form is completed and filed
with the Plan Administrator, or a Bonus paid in respect to services performed in
the current Plan Year and any succeeding Plan Year if Section 4.2(c)(i) applies.
The election form shall specify in whole percentages or in a dollar figure the
amount of Bonus to be deferred. A Participant may revoke or change his or her
Bonus deferral election with respect to a Plan Year and any subsequent Plan Year
by giving written notice to the Plan Administrator before the last day on which
such Bonus deferral could have been made under Section 4.1(c) below (or any such
earlier date as the Plan Administrator may prescribe). Any such deferral
election shall continue to be effective until revoked or changed pursuant to
this paragraph.

(c) Timing of Election. The applicable deadline for a Bonus deferral election is
such deadline as the Plan Administrator shall establish, which deadline shall in
no event be later than:

(i) for any Bonus that in the Plan Administrator’s judgment will qualify under
Section 409A as “performance-based compensation” that has not yet become readily
ascertainable, the date that is six (6) months before the end of the performance
period, but only if the Participant has been in continuous employment with the
Company since the later of the beginning of the performance period or the date
the performance criteria are established; and

 

4



--------------------------------------------------------------------------------

(ii) in every other case, the last day of the Plan Year preceding the Plan Year
in which the services to which the Bonus relates are to be performed.

4.2. Compensation Deferrals.

(a) In general. An Eligible Employee may elect to defer hereunder a designated
portion (but not less than $5,000) of his or her Compensation to be earned with
respect to a Plan Year, by filing an irrevocable written election with the Plan
Administrator prior to the last day of the Plan Year prior to the Plan Year in
which such Compensation is to be earned. An individual who first becomes an
Eligible Employee on or after the first (1st) day of any Plan Year may elect,
within thirty (30) days of becoming an Eligible Employee, to defer a portion of
his or her Compensation to be earned during the remainder of the Plan Year and
after the written election is filed with the Plan Administrator in accordance
with Section 4.2(b) below. An Elective Deferral hereunder for a Plan Year shall
not exceed 50% of the Participant’s Compensation for the Plan Year. The deferred
amounts shall be credited to the Participant’s Account as of the date such
Compensation would otherwise have been paid to the Participant under the
Company’s payroll system.

(b) Mid-Year Election. An individual who first becomes an Eligible Employee on
or after the first (1st) day of any Plan Year may become a Participant for the
remainder of such year by executing an irrevocable deferral election, within
thirty (30) days of becoming an Eligible Employee, to defer a portion of his or
her Compensation to be earned during the remainder of the Plan Year in respect
of services to be performed during the Plan Year. An individual who already
participates or is eligible to participate in (including, except to the extent
otherwise provided in Section 1.409A-2(a)(7) of the Treasury Regulations, an
individual who has any entitlement, vested or unvested, to payments under) any
other nonqualified deferred compensation plan that would be required to be
aggregated with the Plan for purposes of Section 1.409A-1(c)(2) of the Treasury
Regulations shall not be treated as eligible for the mid-year election rules of
this Section 4.2(b) with respect to the Plan, even if he or she had never
previously been eligible to participate in the Plan itself. Notwithstanding the
foregoing, the Plan Administrator may, in its sole discretion, determine prior
to the last day on which a Participant would otherwise be eligible to make a
mid-year election under this Section 4.2(b) that no such mid-year election shall
be permitted for such Participant with respect to Compensation in respect of
services to be performed during such Plan Year.

(c) Nature of Election. Each election under this Section 4.2 for a Plan Year (or
the balance of a Plan Year) shall be made on a form approved or prescribed by
the Plan Administrator and shall apply only to Compensation earned during a
succeeding Plan Year, or to Compensation to be earned during the remainder of a
Plan Year and any succeeding Plan Year if Section 4.2(b) applies. The election
form shall specify in whole percentages or in a dollar figure the amount of
Compensation to be deferred.

 

5



--------------------------------------------------------------------------------

A Participant may revoke his or her deferral election as of the first day of any
Plan Year which follows such revocation by giving written notice to the Plan
Administrator before that day (or any such earlier date as the Plan
Administrator may prescribe). A Participant may change his or her deferral
election at any time, but such new deferral election shall become effective no
earlier than the first day of the Plan Year following the making of such
election. Any such deferral election shall continue to be effective until
revoked or changed pursuant to this paragraph.

ARTICLE 5. ACCOUNTS

5.1. Accounts. The Plan Administrator shall establish an Account for each
Participant reflecting the amounts deferred under Article 4, investment
experience as determined under Section 5.2, and any adjustments to the Account
under Section 5.3 to reflect payments. If directed by the Company, the Plan
Administrator shall keep separate sub-accounts for each Bonus deferral and each
Plan Year’s Compensation deferral. Subject to Sections 5.2 and 9.1, the Company
shall treat the amount of Elective Deferrals for a period as invested in the
applicable Investment Funds as soon as practicable after the date as of which
such Elective Deferrals are credited to the Accounts. The Plan Administrator
shall periodically and not less frequently than annually provide the Participant
with a statement of his or her Account, including any sub-accounts that have
been established hereunder.

5.2. Investment Experience. Each Participant’s Account shall reflect the
investment experience that would occur if the Account were invested in one or
more of the Investment Funds in the proportions selected by the Participant as
adjusted by the Participant from time to time in the manner permitted by the
Plan Administrator. The Company shall not be a guarantor of any specified amount
of investment return.

5.3. Payments. Each Participant’s Account shall be reduced by the amount of any
payment made to or on behalf of the Participant under Article 6 as of the date
such payment is made.

5.4. Vesting. A Participant will at all times be 100% vested in his or her
Account.

ARTICLE 6. PAYMENTS

6.1. Distribution Events. Each Participant shall specify as part of his or her
deferral election under either Section 4.1(b) or Section 4.2(b) the date on
which the Elective Deferral and the remainder of his or her entire Account,
shall be distributed and the form of payment of such distributions.
Distributions may be made at Participant’s retirement, termination of
employment, or Disability, or after a term of years (not less than three years)
selected by the Participant at the time of the deferral election or for hardship
as defined in Section 6.2. A Participant may irrevocably elect to postpone the
Payment Date to a later date (a “subsequent election”) provided that such
subsequent election is made in accordance with the following rules: (i) the
subsequent election shall not

 

6



--------------------------------------------------------------------------------

take effect for at least twelve (12) months after the date on which it is made;
(ii) the subsequent election must be made at least twenty-four (24) months prior
to the original Payment Date and (iii) the subsequent election shall result in a
new payment date that is delayed by at least five (5) years, as measured from
the original Payment Date. Any subsequent deferral election must be in writing,
filed in a manner acceptable to the Plan Administrator and comply with such
other restrictions, consistent with Section 409A, that are imposed generally by
the Plan Administrator on such postponements.

6.2. Unforeseeable Emergency. Notwithstanding the foregoing, if at any time
prior to the Participant’s Payment Date, the Participant suffers an
Unforeseeable Emergency, the Participant may petition the Plan Administrator for
a withdrawal (a “hardship withdrawal”) in an amount not to exceed the lesser of
the then balance of the Account or the amount needed to meet the Unforeseeable
Emergency. The Plan Administrator may require a Participant who is seeking a
hardship withdrawal to provide satisfactory evidence of the nature and extent of
the Unforeseeable Emergency. Hardship withdrawals shall be made solely in the
discretion of the Plan Administrator and only to the extent permitted by
Section 409A.

6.3. Beneficiary Designation. A Participant shall designate a beneficiary to
receive any amounts remaining in the Participant’s Account after his or her
death. Such designation shall be made in writing on a form approved or
prescribed by the Plan Administrator, and may be changed by the Participant at
any time. If there is no such designation or no designated beneficiary survives
the Participant, payment shall be made to the Participant’s estate.

6.4. Form of Payment. All distributions under the Plan to a Participant who
retires from the Company after age fifty-five (55) and after at least 10 years
of service and all distributions to be paid after a term of years will be made
in the form of a single lump sum cash payment unless the Participant irrevocably
elects, at the time of making a deferral election under Article 4, to receive
payment of his or her Account in annual cash installments over the period
specified in such election. An installment payment election shall not be
effective as to his or her Account if, at the time installment payments are to
commence, the Participant’s Account, when combined with his or her deferrals
under any other nonqualified deferred compensation plan that would be required
to be aggregated with the Plan for purposes of Section 1.409A-1(c)(2) of the
Treasury Regulations, has a balance of $10,000 or less. Where an Account is
payable in installments over a period of years, each annual installment shall be
determined by dividing the balance of the Account remaining to be distributed by
the number of remaining installments. Accounts paid in installments shall
continue to be adjusted for investment experience under Section 5.2 until all
payments have been made. For purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations, a Participant’s entitlement to a series of annual installments
shall be treated as an entitlement to a single payment. Distributions on account
of a Separation from Service other than retirement (as described above), death
or Disability or for hardship withdrawals under Section 6.2 shall be paid in a
lump sum cash payment only. The form of payment for any Account may not be
changed (a “subsequent election”) except in accordance with the following rules:
(i) the subsequent election shall not take effect for at least twelve
(12) months after the date on which it is made; (ii) the subsequent election
must be made at least twelve (12) months prior to the original Payment Date; and
(iii) the subsequent election shall result in a new payment date that is delayed
by at least five (5) years, as measured from the original Payment Date. Any
subsequent deferral election must be in writing, filed in a

 

7



--------------------------------------------------------------------------------

manner acceptable to the Plan Administrator and comply with such other
restrictions, consistent with Section 409A, that are imposed generally by the
Plan Administrator on such postponements.

6.5. Deferred Payments Upon Separation from Service. Notwithstanding any
provision of this Article 6 or any other provision of the Plan to the contrary,
in the case of a Participant who is an individual determined by the Plan
Administrator to be a Specified Employee, payment of such Participant’s benefit
as a result of a Separation from Service (other than by reason of death but
including, for the avoidance of doubt, by reason of retirement) shall not
commence until the date coincident with or next following the date (the
“deferred payment date”) which is the earlier of the date that is six (6) months
and one (1) day after the date of such Separation from Service or the date of
death of such Participant. Any payments that would have been paid, but for this
Section 6.5, during such six-month-and-one-day (or shorter) period shall be
accumulated and paid without interest on the deferred payment date.

ARTICLE 7. ADMINISTRATION

7.1. Plan Administrator; Interpretation. The Plan Administrator shall oversee
the administration of the Plan. The Plan Administrator shall have complete
discretionary control and authority to administer all aspects of the Plan,
including without limitation the power to appoint agents and counsel, and to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of the Plan of any Participant, beneficiary, deceased
Participant, or other person having or claiming to have any interest under the
Plan, in a manner consistent with Section 7.2. The Plan Administrator shall have
the exclusive discretionary power to interpret the Plan and to decide all
matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual
serving as Plan Administrator, or on a committee acting as Plan Administrator,
who is a Participant will not vote or act on any matter relating solely to
himself or herself. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant, a beneficiary, or any other person or entity. The Plan
Administrator shall be deemed to be the plan administrator with responsibility
for complying with any reporting and disclosure requirements of ERISA.

7.2. Claims Procedure.

(a) In general. If any person believes he or she is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the Plan
Administrator. If any such claim is wholly or partially denied, the Plan
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if

 

8



--------------------------------------------------------------------------------

written notice of such extension and circumstances is given to such person
within the initial 90 day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his or her claim.

(b) Appeals. Within 60 days after the date on which a person receives a written
notice of a denied claim (or, if applicable, within 60 days after the date on
which such denial is considered to have occurred) such person (or his or her
duly authorized representative) may (i) file a written request with the Plan
Administrator for a review of his or her denied claim and of pertinent documents
and (ii) submit written issues and comments to the Plan Administrator. The Plan
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Plan
Administrator (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Plan
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60 day period). If the
decision on review is not made within such period, the claim will be considered
denied.

7.3. Indemnification of Plan Administrator. The Company agrees to indemnify and
to defend to the fullest extent permitted by law any director, officer or
employee of the Company or any affiliated company who serves as the Plan
Administrator or as a member of a committee appointed to serve as Plan
Administrator, or who assists the Plan Administrator in carrying out its duties
as part of his or her employment (including any such individual who formerly
served in any such capacity) against all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.

ARTICLE 8. AMENDMENT AND TERMINATION

8.1. Amendments; Termination. The Company shall have the right by vote of its
Board of Directors to amend the Plan from time to time and to terminate the Plan
at any time, subject to Section 8.3.

8.2. Existing Rights. No amendment or termination of the Plan shall, without the
written consent of the affected Participant, reduce the balance of a
Participant’s Account, but the Company reserves the right to change the
Investment Funds used to measure investment experience under Section 5.2 so long
as such change does not alter the amount of investment experience credited to a
Participant’s Account as of the date of the change.

8.3. Assignment. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon its successors and assigns.

 

9



--------------------------------------------------------------------------------

ARTICLE 9. MISCELLANEOUS

9.1. No Funding. The Plan constitutes a mere promise by the Company to make
future cash benefit payments to Participants and beneficiaries, and Participants
and beneficiaries shall have the status of general unsecured creditors of the
Company. Any Accounts established pursuant to the Plan shall remain the property
of the Company until distributed, and nothing in the Plan will be construed to
create a trust or to obligate the Company or any other person to segregate a
fund, purchase an insurance contract, or in any other way currently to fund the
future payment of any benefits hereunder, nor will anything herein be construed
to give any employee or any other person rights to any specific assets of the
Company or of any other person. The Company may, in its sole discretion, create,
in a manner not inconsistent with the requirements of Section 409A(b) of the
Code, a grantor trust to pay its obligations hereunder, but shall have no
obligation to do so. In all events, it is the intent of the Company that the
Plan be treated as unfunded for tax purposes and for purposes of Title I of
ERISA.

9.2. Nonassignability. None of the benefits, payments, proceeds or claims of any
Participant or beneficiary shall be subject to any claim of any creditor of any
Participant or beneficiary and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor of such
Participant or beneficiary, nor shall any Participant or beneficiary have any
right to alienate, anticipate, commute, pledge, encumber, sell, transfer or
assign any of the benefits or payments or proceeds which he may expect to
receive, contingently or otherwise, under the Plan.

9.3. Receipt and Release. Any payment to any Participant or beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Company and the Plan Administrator
under the Plan, and the Plan Administrator may require such Participant or
beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect. If any Participant or beneficiary is determined by the
Plan Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator or the Company to follow the application of such funds.

9.4. Government Regulations. It is intended that the Plan will comply with all
applicable laws and government regulations, and the Company shall not be
obligated to perform an obligation hereunder in any case where, in the opinion
of the Company’s counsel, such performance would result in the violation of any
law or regulation.

9.5. Governing Law. The Plan shall be construed, administered, and governed in
all respects under and by the laws of the Commonwealth of Massachusetts. If any
provision shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9.6. Headings and Subheadings. Headings and subheadings in the Plan are inserted
for convenience only and are not to be considered in the construction of the
provisions hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Millipore Corporation has caused the Plan to be executed by
its duly authorized officer this      day of                     , 2008.

 

MILLIPORE CORPORATION By:  

 

Title:  

 

 

11



--------------------------------------------------------------------------------

SCHEDULE A

Participating Companies

Millipore Corporation